ITEMID: 001-5199
LANGUAGEISOCODE: ENG
RESPONDENT: CHE
BRANCH: ADMISSIBILITY
DATE: 2000
DOCNAME: A.B. v. SWITZERLAND
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Christos Rozakis
TEXT: The applicant, a Swiss citizen born in 1939, is a pensioner residing in Basel. He is represented before the Court by Mr Joset and Ms Pauen, lawyers practising in Binningen in Switzerland.
A.
The facts of the case, as submitted by the parties, may be summarised as follows.
On 3 June 1994 the applicant entered voluntarily and for the 45th time the psychiatric university clinic in Basel on account of his mental illness. On 7 June 1994 he requested his release.
In the subsequent proceedings the applicant was represented by a lawyer.
On 9 June 1994 an expert member of the Psychiatric Commission (Psychiatrische Kommission) of the Canton of Basel-Stadt examined the applicant in hospital. As a result, the Psychiatric Commission authorised on 15 June 1994 his forced confinement in hospital (zwangsweise Hospitalisierung) until 21 July 1994. In its decision the Commission referred to the applicant's chronic illness, in particular his manic ideas (Wahnideen) and that he might endanger others. The Commission thereby relied on S. 397a et seq. of the Swiss Civil Code (Zivilgesetzbuch) concerning detention for welfare purposes (fürsorgerische Freiheitsentziehung; privation de liberté à des fins d’assistance; see below, Relevant domestic law and practice).
On 20 July 1994 the psychiatric university clinic requested the applicant’s continuing psychiatric detention as his situation had not ameliorated. An expert member of the Psychiatric Commission again examined the applicant on 21 July 1994 and concluded that he suffered from a chronic mental illness. The expert noted that the applicant was ready to stay in the clinic until he had found a new apartment.
On 25 July 1994 the Psychiatric Commission authorised, with reference to the expert’s examination of 21 July, the applicant's continuing forced confinement until he had found a new apartment or at the latest until 21 October 1994.
On 5 August 1994 the applicant filed an appeal with the Court of Appeal (Appellationsgericht) of the Canton of Basel-Stadt, requesting his immediate release from the clinic or at least a finding that his stay in the clinic had been unlawful. He submitted, inter alia, that he had not been properly heard by the members of the Psychiatric Commission.
The Court of Appeal transmitted the appeal on 10 August 1994 to the Psychiatric Commission which, on 23 August 1994, filed its observations. The Commission noted that the applicant had agreed to stay in the clinic until he found a new apartment; he could move about freely and also leave the clinic though he returned at night to sleep. As long as he was under medicaments there was no danger of endangering others, though this could change immediately if the medicaments were taken belatedly, or not at all.
On 7 September 1994 the applicant was released from the clinic.
On 15 December 1994 the Court of Appeal declared the applicant's appeal inadmissible as he had meanwhile been released and therefore lacked interest in his appeal (fehlendes Rechtsschutzinteresse). The Court thereby referred to its constant case-law. To the extent that the applicant requested compensation in view of the alleged unlawfulness of his detention, the Court noted that he had the possibility of filing a separate civil claim according to S. 429a of the Swiss Civil Code (see below, Relevant domestic law and practice). The decision of the Court of Appeal was served on 16 January 1995.
On 15 February 1995 the applicant filed a public law appeal (staatsrechtliche Beschwerde) and an appeal (Berufung) with the Federal Court (Bundesgericht), claiming that he had a legal interest in his complaints, and requesting legal aid. In his appeal, he furthermore addressed the unlawfulness of his detention, in his public law appeal he complained about the length of the proceedings.
In a decision dated 2 March 1995 and issued in respect of the applicant's appeal, the Federal Court dismissed his request for legal aid and imposed advance court costs of 1,500 Swiss Francs (CHF) on the applicant. The Court found in particular that the appeal lacked prospects of success as the applicant had meanwhile been released. The Court thereby referred to its case-law as well as a previous case in which it had already explained this case-law to the applicant’s lawyer. As the applicant failed to pay the court costs, the Federal Court declared the appeal inadmissible on 29 March 1995.
On 3 May 1995 the Federal Court rejected the applicant's public law appeal. Insofar as the applicant complained of the length of the proceedings before the cantonal authorities, the Court found that he lacked practical interest in his appeal as he had meanwhile been released.
B. Relevant domestic law and practice
Under the heading “Detention for Welfare Purposes” the Swiss Civil Code lists in Sections 397a-f the grounds and procedures leading to such detention, including psychiatric detention. For instance, S. 397f provides for a “simple and speedy” (einfach und rasch) judicial procedure in which the person is, if necessary, legally represented and, in first instance, there is an oral hearing. Under a separate heading “Responsibility of Guardianship Organs” the Civil Code lists in S. 426-430 liabilities and ensuing procedures in guardianship matters. Here, S. 429a , concerning “Detention for Welfare Purposes” provides, inter alia, that “Whoever has been damaged by an unlawful deprivation of liberty is entitled to damages and, if justified by the severity of the breach, to satisfaction.”
According to the case-law of the Federal Court, a complaint about unlawfulness of such detention may be raised by means of a claim for damages, but not of a public law appeal or an appeal after release from detention. For instance, in a decision of 1983 the Federal Court held:
“Il est de jurisprudence que le recours de droit public exige un intérêt actuel et pratique à ce que la décision attaquée soit annulée: le Tribunal fédéral doit trancher des questions concrètes, et non pas théoriques. L’intérêt actuel nécessaire fait défaut, en particulier lorsque l’acte de l’autorité a été exécuté ou est devenu sans objet ... Toutefois, le Tribunal fédéral renonce à faire d’un tel intérêt une condition de recevabilité du recours de droit public quand cette exigence empêcherait le contrôle de la constitutionnalité d’un acte qui peut se reproduire en tout temps et qui, en raison de sa brève durée, échapperait toujours à sa censure ...
En l’espèce, l’internement de la recourante a duré du 13 au 17 juin 1982. La recourante n’a dès lors plus d’intérêt actuel, puisque la mesure critiquée a pris fin. Les circonstances exceptionnelles qui permettent de renoncer à cette exigence ne sont pas réalisées. En matière de privation de liberté à des fins d’assistance, le séjour dans un établissement approprié n’est pas légalement limité à un bref laps de temps : il peut se prolonger tant que l’assistance personnelle ne peut pas être fournie d’une autre manière aux personnes indiquées à l’art. 397a CC. L’intérêt actuel peut donc exister encore au moment où le Tribunal fédéral est saisi d’un recours de droit public.
On ne saurait dire que celui qui a été relaxé après une mesure de privation de liberté à des fins d’assistance a encore un intérêt actuel à former un recours de droit public parce qu’il peut se prévaloir de l’illégalité du placement pour réclamer une indemnité. L’art. 429a CC donne droit à une indemnité à titre de dommages-intérêts et de réparation morale en cas de privation illégale de liberté ...” (Arrêts du Tribunal fédéral [ATF] 109 I a 170 et seq.).
This case-law also applies to other types of detention (see ATF 110 Ia 140) and was confirmed in 1999 (ATF 125 Ia 394). In the last mentioned decision, the Federal Court furthermore generally found that a person who had been released from detention can, pursuant to Article 5 § 5 of the Convention, institute separate proceedings for damages in which all complaints may be raised about the unlawfulness of detention
